                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 19-00043-01

VERSUS                                          JUDGE S. MAURICE HICKS, JR.

CHRISTOPHER DONTA WILLIS (01)                   MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

       Before the Court is a pro se filing entitled “Defendant[’s] Opposition and Response

to Government[’s] Document #100” (Record Document 103) filed by the defendant,

Christopher Donta Willis (“Willis”). Within this filing, Willis seeks reconsideration of the

Court’s order of November 12, 2019 (Record Document 96) denying his request for new

counsel and a stay.

       “A criminal defendant does not have the right to ‘hybrid representation.’” United

States v. Ogbonna, 184 F.3d 447, 449 & n. 1 (5th Cir.1999); United States v. Lopez, 313

F.App’x 730, 731 (5th Cir. 2009).       Here, Willis is represented by counsel and is

admonished to communicate with the Court through his attorney only. This directive

includes the filing of pro se motions and memoranda. Any such motions and memoranda

will not be accepted by the Court in the future. The current motion for reconsideration

before the Court is an unauthorized motion because Willis is represented by counsel.

See Lopez, 313 F.App’x at 731. The motion (Record Document 103) is DENIED on this

basis alone.

       Furthermore, a review of Willis’ motion does not change the Court’s belief that no

lawyer in good standing would make the arguments Willis wants his lawyer to make.

Appointing another defense lawyer for William will not change that fact.
        IT IS SO ORDERED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 2nd day of December,

2019.




                                    Page 2 of 2
